Ford, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the *344United States that tiie items marked “A” and initialed HU (Commodity Specialist’s Initials) by Commodity Specialist H. Golub (Commodity Specialist’s Name) on the invoices covered 'by the protests enumerated in the attached Schedule “A,” hereto annexed and made a part hereof, and assessed with duty at various rates under Par. 353 of the Tariff Act of 1930 consist of compressors and parts thereof dedicated to use on compressors similar in all material respects to those the subject of Brown Boveri Corp., Gehrig, Hoban & Co., Inc. v. United States, C.D. 2905, and therein held to be dutiable under Par. 372 as parts of machines, not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the rate of duty for said parts was 13%, 12% and 11%% on June 30, 1956, June 30,1957 and June 30,1958, respectively, by reason of T.D. 54108, and 'that said rate was further reduced to 10%% on July 1, 1962 by reason of T.D. 55615 and T.D. 55816.
. IT IS FURTHER STIPULATED AND AGREED that the record in said C.D. 2905 be incorporated herein and that said protests be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Brown Boveri Corp. and Gehrig, Hoban & Co., Inc. v. United States, C.D. 2905, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated commodity specialist, to be properly dutiable as parts of machines, not specially provided for, at the rate of 13 per centum ad valorem, 12 per centum ad valorem, 11% per centum ad valorem, or 10% per centum ad valorem, depending upon date of entry, under the provisions of paragraph 372, Tariff Act of 1930, as modified by T.D. 54108, T.D. 55615, and T.D. 55816.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.